Citation Nr: 0517430	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-11 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. A. Saadat
INTRODUCTION

The veteran had active military service from July 1968 to 
July 1970.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.  The veteran filed a 
notice of disagreement in May 2003, the RO issued a statement 
of the case March 2004, and the veteran perfected his appeal 
later that same month.

In March 2005, a videoconference hearing was held before the 
undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
   

FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's PTSD has been manifested by irritability, poor 
sleep patterns, impulse control problems, and Global 
Assessment of Functioning (GAF) scores ranging between 39 and 
50; he last worked in 2002; he maintains a relationship with 
his wife and children; at examinations, therapy sessions, and 
hearings, he has consistently appeared alert, neatly groomed, 
oriented, communicative, and cooperative. 

2.  The veteran's service-connected PTSD is of such severity 
as to preclude all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no 
greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.19, 4.126, 4.130, 
Diagnostic Code 9411 (2004).

2.  The criteria for a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
PTSD have been met. 38 U.S.C.A. §§ 1155, 5100 et. seq. (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits.  38 U.S.C.A. § 5102; 38 C.F.R.  § 3.159(b)(2).  
Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in September 2001, wherein the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  

Thereafter, by a March 2003 rating decision, the RO denied an 
initial rating in excess of 50 percent for PTSD.  During the 
course of this appeal, the veteran was also sent a statement 
of the case in March 2004.  These documents - collectively - 
listed the evidence considered, the legal criteria for 
determining whether the veteran's claim could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing him of the information and 
evidence necessary to substantiate his claim.  Likewise, 
these documents may be understood as communicating to the 
veteran the need to submit any relevant evidence in his 
possession.  Given this sequence reflecting proper VA process 
following content complying notice as required by law, any 
error in not providing notice prior to the rating on appeal 
is harmless.  See Mayfield v. Nicholson, No. 02-1077 (U.S. 
Vet. App. Apr. 14, 2005).  

During the course of this appeal, the RO obtained and 
reviewed VA and private medical records, as well as written 
statements from the veteran, and the transcripts of the 
veteran's June 2004 local hearing and March 2005 Board 
videoconference hearing.  The report of a December 2002 VA 
examination has also been obtained and reviewed.  VA has made 
a reasonable effort to obtain relevant records and provide an 
examination.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3) and (4)(iii).  

II.  Claim for an initial rating in excess of 50 percent for 
PTSD

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment.  See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability.  38 C.F.R. § 4.19.  

When service connection for PTSD was granted in March 2003, 
the veteran was assigned an initial 50 percent rating and 
this rating has remained constant through the appeal.  There 
is a distinction between a claim based on disagreement with 
the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board therefore will consider entitlement to "staged 
ratings."

A 50 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD which is productive 
of occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is assigned for PTSD that results in 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

In an April 2002 letter, a VA staff psychologist wrote that 
the veteran had been treated for PTSD in an outpatient 
setting since October 2001.  His symptoms included intrusive 
and distressing military memories, irritability, sleep 
disturbance, emotional numbing, and hyperarousal.  Treatment 
(including group therapy and pharmacotherapy) was scheduled 
to last at least a year.  

At his December 2002 VA examination, the veteran reported 
that he had been married twice.  The first marriage ended 
after four years due to fighting, hostility, and 
communication problems.  According to the veteran, his first 
wife told him that he was not the same person she knew before 
he went to Vietnam.  They had four children together.  He and 
his second wife had been married for 25 years, and she was 
patient and supportive of his treatment.  They got along 
relatively well and had two children together.  He said that 
he got along well with his kids, but they were not as close 
as could be.  He said that he was a loner and did not like 
crowds.  He was happier being by himself.  He said that 
people feared him.  

The veteran said he had held approximately 100 jobs, with his 
longest period of employment being seven years (ending in 
1989).  The veteran was currently self employed, cutting 
grass "here and there."  When asked why he was so casually 
employed, he said that he did not do well in the job market, 
did not like authority, and did not get along with people.  
He said he did his job with pride, and that most of his 
problems were with people.  He denied any legal history, or 
drug or alcohol abuse (although he admitted to occasional 
social drinking).  

He said he had sought treatment for PTSD for about one year 
because he had wanted to change his life.  He reported taking 
medication, although not as often as prescribed, because he 
would be unable to work or be alert thereafter.  The 
medication relaxed him, however.  He reported having 
depression and stress, and said he slept poorly.  He 
described his temper as "very, very sharp."  

On examination, he was cooperative, alert, neatly groomed, 
adequately hygienic, and oriented to time, place, person, and 
situation.  Affect was dysphoric and speech production, 
volume, content, and clarity were generally normal.  The 
examiner detected no delusions or hallucinations.  The 
veteran denied any current suicidal or homicidal ideation, 
but he endorsed a history of suicide attempts about three or 
four years before.

He reported having distressing dreams about combat 
experiences about once every two or three months.  He 
reported intrusive thoughts about combat experiences more 
regularly with significant physiologic and physiological 
reactivity to these cues.  He reported increased arousal, 
sleep difficulty, irritability, and hypervigilance.  He 
reported that he would get about four hours of sleep at 
night, even thought the pills made him drowsy.  He seemed to 
indicate symptoms of major depressive disorder including low 
self-esteem, guilt, negative view of self, world, and the 
future, fatigue.  He thought about the "potentials that I 
did have.  I could play instruments.  I bought instruments, 
but I don't even play them." 

He was assigned a GAF score of 50, based upon the effect of 
his PTSD symptoms on occupational and social functioning, 
although more so on occupational functioning.  The examiner 
noted that that substance abuse did not seem to play a factor 
in his problems.  At least some of his difficulty in terms of 
unemployability was deemed the result of other, physical 
problems.  The examiner further noted that it was beyond his 
scope of practice as a psychologist to give percentages of 
unemployability on medical versus psychosocial factors.  
According to the examiner, the veteran might have been 
unemployable based on a combination of his physical and 
psychiatric problems, but not totally based on his PTSD and 
related psychosocial impairment.  

In a February 2003 telephone conversation, the veteran 
reported that since October 2002, he had worked an average of 
20 to 24 hours cutting grass.  He expected this to increase 
to 30 hours in the next few months.

At March 2003 outpatient visit, the veteran appeared somewhat 
depressed and was still taking medication (although not 
regularly).  He talked about seeing body parts and other 
memories of Vietnam.  He reported having a violent, angry 
temper.  He said he was not able to work or do much physical 
labor.  He was alert, thought process was goal directed, 
speech was logical, and appearance, demeanor, and affect were 
appropriate.  There were no suicidal or homicidal ideations.  
At a June 2003 routine visit, he again appeared oriented, 
alert, coherent, logical and in no acute distress.  

At a May 2004 outpatient visit, he reported irritability, 
isolation, sleep disturbance, and nightmares.  His wife 
complained of increased irritability as a real problem over 
the prior six months.  Concentration was poor and depressive 
symptoms had increased.  There were no suicidal or homicidal 
ideations.  Although he appeared more anxious and depressed, 
he was also oriented, alert, coherent, and logical.  GAF was 
42.  

In a May 2004 letter, a VA staff psychiatrist wrote that 
despite treatment and pharmacotherapy,  the veteran's 
condition had deteriorated.  He had not worked since 2002, 
and he had problems in all areas of his social and industrial 
life.  Poor relationships, unprovoked anger, memory loss, and 
trouble with attention and concentration were among his 
difficulties.  GAF was 39.  

At his June 2004 local hearing, the veteran confirmed that he 
was still taking psychiatric medications.  He said that he 
slept for up to 14 hours and that when he awakened, he felt 
drowsy, sluggish, and not alert.  He said he would wander 
around almost in a daze, because it took a while before the 
medication wore off.  He said he was not really alert and 
that he could not concentrate or focus.  He still had violent 
nightmares once or twice a week.  He said he did not 
concentrate very well and had to write down things many 
times.  He said he had intrusive thoughts and even auditory 
hallucinations telling him "That's not the way it is.  You 
could just look at things a little different, sometimes."  
Those hallucinations apparently would happen two or three 
times a week; the frequency depended on how medicated he was 
or his state of mind.  He said he panicked a lot and had 
anxiety that stayed with him and made him sweat.  Nothing in 
particular would trigger it.  He said he angered easily and 
was very violent (slamming doors and getting into 
confrontations). 

He said that he worked cutting grass through August 2002.  
The last time he cut grass was at an office building where he 
was falsely accused of breaking glass and he left after a 
heated argument.  During an average day, he slept if 
medicated; if not medicated, he would garden in the back yard 
or read the paper.  Many times, his wife apparently would 
come home and ask why he was outside.  He was not comfortable 
being inside for long periods and liked being alone.  

The veteran's wife said they had been together for 27 years 
and that his condition had deteriorated during this period.  
She said that he had been suicidal at times, but was 
reluctant to call the police because he feared he would be 
taken away.  He apparently did not like to go to the store or 
to a ball game where thousands of people would be present.  
When at a restaurant, the veteran would insist on sitting so 
that he faced the door, and he always had to know exit 
locations.  Once while in a restaurant, someone dropped a 
glass and his wife thought he would jump out of his skin.  He 
reportedly had similar reactions to car backfires, New Year's 
Eve celebrations, and low-flying helicopters.  Images of 
burned and abused corpses in Iraq had triggered a strong, 
angry reaction as well.       

On a June 2004 VA Form 21-8940 (Application for Compensation 
Based on Unemployability), the veteran indicated that between 
1995 and 2002, he was self employed cutting grass, 50 hours a 
week.  He did not indicate any work history after 2002.

In a March 2005 letter, a VA staff psychologist wrote that 
the veteran was first admitted for treatment for PTSD in 
October 2001.  He had attended group psychotherapy and 
individual psychotherapy, and had received pharmacotherapy.  
Despite this treatment, he continued to exhibit a full range 
of symptoms associated with a diagnosis of PTSD.  His 
symptoms (according to the psychologist) had not improved and 
continue to cause severe impairment in social functioning 
(including increased estrangement from his wife).  Depressive 
symptoms worsened and included profound anhedonia, 
hopelessness, and chronic fatigue.  Occupational functioning 
had deteriorated, with the veteran being unable to function 
on the job due to poor concentration, fatigue, and anger 
dyscontrol.  The psychologist noted that the veteran's 
symptoms and global functioning had not improved since May 
2004.  This combination of emotional, social, and 
occupational impairment, and the fact that symptoms remained 
unchanged or worsened after more than three years of 
treatment, made it (according to the psychologist) extremely 
unlikely that the veteran would be able to sustain gainful 
employment in the foreseeable future. 

At his March 2005 Board hearing, the veteran said that he 
went to bed late and would get up early.  After getting up, 
he would take his medication and sit in his backyard 
throughout the day.  He said he did not have much appetite 
and was not alert.  Many times, he would forget what he was 
doing or even wanted to do.  He continued taking medication 
throughout the day.  He said he would get four hours sleep 
every night, and took medication to help him sleep.  However, 
he would dream of combat in places like Iraq and Afghanistan.  
He did not watch television, war, or fighting.  He heard 
helicopters fly and he went back to Vietnam.  

He said he did not relate to his family or anyone else, and 
just would "mope along."  He said that other people scared 
him, so he was better off alone.  He said he did not go to 
church and did not like crowds.  He said he had a tendency to 
conflict with people.  He remained married but relations with 
his wife were apparently distant and they did not talk much.  
He described the relationship as "on the edge."  He said 
that while he saw his children from time to time, they did 
not have a close relationship either.  

The veteran thought group therapy had been fruitful at first.  
But then the group started getting "deeper and deeper into 
what happened" and he felt he was going through the war all 
over again.  This was making him more stressed out and 
aggressive toward people.  He said he sat in his backyard 
with a gun, and had attempted to shoot himself.  He said he 
had not worked for over two years.  He did not take orders 
well and did not like authority. 

The clinical evidence reflects that the veteran's PTSD 
symptoms, since the initial grant of service connection, have 
warranted a 70 percent rating.  He has consistently been 
shown to have impaired impulse control, unprovoked 
irritability, and difficult adapting to stressful 
circumstances, particularly in work and work-like settings 
(even in a job cutting grass).  Although he has maintained 
his relationship with his wife and (to perhaps a lesser 
extent) his children, he appears to consistently need 
medication to control his temper, and he remains quite 
isolated socially and professionally.  

In various letters, VA medical professionals have attested to 
the severity of the veteran's symptoms.  He has had two GAF 
scores between 42 and 50, and one score as low as 39.  A GAF 
of 41-50 denotes "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  A 
GAF of 31-40 denotes "[s]ome impairment in reality testing 
or communications (e.g., speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoid friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school)."  
Diagnostic Criteria from DSM-IV, American Psychiatric 
Association (1994).  These GAF scores suggest a severity of 
symptoms commensurate with a 70 percent rating under 
Diagnostic Code 9411.  

A 100 percent rating is not warranted, however.  While the 
veteran clearly has suffered with PTSD symptoms during the 
course this appeal, clinically he has never displayed grossly 
inappropriate behavior, disorientation, or a failure to 
remember things such as his name or the names of close 
relatives.  At his December 2002 VA examination and at 
various outpatient visits (and indeed, even during his Board 
hearing), the veteran appeared alert and neatly groomed, and 
oriented to time, place, person, and situation.  While there 
is no question that he has displayed serious impairment in 
his social and occupational functioning, he nevertheless has 
maintained relationships with his wife and children.  

Because the evidence in this case fails to indicate that the 
veteran has had gross impairment in thought processes or 
communication, persistent delusions or hallucinations, an 
inability to maintain minimal personal hygiene, 
disorientation to time or place, or memory loss, the Board 
finds that his symptoms, since the initial grant of service 
connection, have more nearly approximated the criteria for a 
70 percent rating for PTSD under Diagnostic Code 9411.  

III.  Entitlement to a TDIU

The veteran was denied entitlement to a TDIU by a November 
2004 rating decision.  Although he has not appealed this 
determination to date, entitlement to a TDIU is inferred 
because he has now been granted a 70 percent rating for his 
service-connected PTSD.  Where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability, the requirement in 38 C.F.R. § 3.155(a) that 
an informal claim "identify the benefit sought" has been 
satisfied and VA must then consider whether the veteran is 
entitled to TDIU.  Roberson v. Principi, 251 F.3d 1378 
(2001).  

In order to establish a TDIU, there must be an impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. 38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation; provided that permanent total disability shall be 
taken to exist when the impairment is reasonably certain to 
continue throughout the life of the disabled person.  38 
C.F.R. § 4.15.  

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  A total disability rating may also 
be assigned on an extraschedular basis, pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b), for veterans who 
are unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
section 4.16(a). Marginal employment shall not be considered 
substantially gainful employment. 38 C.F.R. § 4.16(a).

A 70 percent rating is now in effect for PTSD (the veteran's 
only service-connected disability).  Thus, he meets the 
minimum schedular requirements for a TDIU under 38 C.F.R. 
§ 4.16(a).  However, the evidence must still show that he is 
unable to pursue a substantially gainful occupation due to 
the service-connected disability.  Thus, the issue is whether 
his PTSD prevents him from engaging in substantially gainful 
employment (i.e., work which is more than marginal, that 
permits the individual to earn a "living wage").  Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  For a veteran to prevail 
on a claim for a TDIU, the record must reflect some factor 
which takes this case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The veteran reported that he last worked (cutting grass) in 
2002.  Given the several GAF scores which are commensurate 
with an inability to work, and the opinion of the VA staff 
psychologist in March 2005 that it was "extremely unlikely" 
that the veteran would be able to sustain employment in the 
foreseeable future due to his long-standing PTSD, the 
preponderance of the evidence supports a TDIU due to service-
connected PTSD.  Accordingly, entitlement to a TDIU is 
granted.

ORDER

A rating of 70 percent (and no greater) is warranted for 
PTSD, since the initial grant of service connection.  

A TDIU due to service-connected PTSD is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


